In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00100-CR



           ROY GENE JONES, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 23163




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION
           Roy Gene Jones, Jr., acting pro se, seeks to appeal the trial court’s denial of his motion to

be released from confinement on one of his convictions for “time served.” 1 Finding we lack

jurisdiction to entertain Jones’ appeal, we dismiss it.

           On September 9, 2013, the trial court entered two judgments against Jones, one for each

of two counts. Count one alleged delivery of a controlled substance—cocaine—in an amount of

one to four grams, 2 and resulted in a sentence of ten years’ confinement. Count two, for delivery

of less than one gram of cocaine, 3 yielded twenty-four months’ confinement. The sentences

were to run concurrently. About seven months after pronouncement of the sentences, Jones filed

his motion with the trial court asking, effectively, for the trial court to commute his sentence on

count two, a state jail offense, to time served.



1
    Jones’ motion asks,

           In the interest of justice, I Roy G. Jones Jr. would like to request time served on State Jail Felony
           by a plea of Nolo Contendre

                    ....

           Current efforts to rehabilitate and pay my debt to society and would best be served, if the
           honorable court will grant this plea/motion for time served, or at the very least dismiss do [sic] to
           justice being served by the mandatory 5 yrs. that the defendant has to serve before eligible for
           parole.

We interpret this statement as meaning Jones believes he will not be eligible for parole consideration on count one
until he has served five years. With the caveat that we only have a limited record before us, we do not see anything
in the judgment for count one’s second degree offense that would require a five-year minimum. See generally TEX.
GOVT. CODE ANN. § 508.145 (West Supp. 2013). Such determination, though, is left to the Texas Board of Pardons
and Paroles.
2
    See TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (West 2010).
3
    See TEX. HEALTH & SAFETY CODE ANN. § 481.112(b) (West 2010).

                                                            2
       The jurisdiction of an appellate court must be legally invoked; otherwise, the court has no

power to act. See Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). As a general

rule, an appellate court may consider appeals by criminal defendants only after conviction.

Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.). A court of appeals has

no jurisdiction over an appeal absent a written judgment or an appealable order. See Gutierrez v.

State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Nikrasch v. State, 698 S.W.2d 443, 450

(Tex. App.—Dallas 1985, no pet.). The types of orders from which appeals are permitted are

orders deferring adjudication of guilt; orders in certain habeas corpus, bail, and extradition

proceedings; and orders denying motions for judgments nunc pro tunc. See generally TEX. CODE

CRIM. PROC. ANN. art. 11.072 (West Supp. 2013) (habeas corpus); TEX. R. APP. P. 31 (habeas

corpus, bail, extradition); Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App. 2012) (order

denying motion for judgment nunc pro tunc); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex.

Crim. App. 1999) (deferred adjudication order).

       The trial court’s judgments were entered September 9, 2013, more than thirty days before

Jones’ notice of appeal. We have found no authority granting this Court jurisdiction over an

appeal of an order denying a motion for time served, or to commute a previously entered

sentence, more than thirty days after the trial court’s judgment was entered.




                                                  3
      Finding we lack jurisdiction over this matter, we dismiss the appeal.



                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      July 3, 2014
Date Decided:        July 7, 2014

Do Not Publish




                                               4